Exhibit 10.3
QUALIFIED BORROWER GUARANTY
     UNCONDITIONAL GUARANTY OF PAYMENT (this “Guaranty”), is made as of
November 10, 2010, by AMB PROPERTY, L.P., a Delaware limited partnership (the
“Guarantor”) for the benefit of JPMORGAN CHASE BANK, N.A., as Administrative
Agent and J.P. MORGAN EUROPE LIMITED, as Administrative Agent (collectively, the
“Administrative Agent”) for the banks (the “Banks”) that are from time to time
parties to that certain Fourth Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”), dated as of November 10, 2010, among the Borrower, the
banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent (“Administrative Agent”), J.P. Morgan Europe Limited, as
Administrative Agent for Alternate Currencies, Bank of America, N.A., as
Syndication Agent, and J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners.
     Capitalized terms not otherwise defined in this Guaranty shall have the
meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
     WHEREAS, pursuant to the terms of the Credit Agreement, a Qualified
Borrower may request that the Banks make one or more loans (each, a “Loan”) to
the Qualified Borrower, to be guaranteed by Guarantor by this Guaranty and to be
evidenced by Qualified Borrower Notes (collectively, the “Note”), payable by the
Qualified Borrower to the order of the Banks.
     WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred to in
the Credit Agreement;
     WHEREAS, in order to induce the Administrative Agent and the Banks to make
one or more Loans to one or more Qualified Borrowers, and to satisfy one of the
conditions contained in the Credit Agreement with respect thereto, the Guarantor
has agreed to enter into this Guaranty.
     NOW THEREFORE, in consideration of the premises and the direct and indirect
benefits to be derived from the making of the Loans by the Banks to Qualified
Borrowers, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor hereby agrees as follows:
     1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely, and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all obligations of
each and every Qualified Borrower now or hereafter existing under the Note
(whether executed and delivered simultaneously herewith or subsequently), or
under any of the other Loan Documents (such obligations, whenever arising, being
the “Guaranteed Obligations”), and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent in enforcing its rights under this
Guaranty.

1



--------------------------------------------------------------------------------



 



     2. It is agreed that the obligations of Guarantor hereunder are primary and
this Guaranty shall be enforceable against Guarantor and its successors and
assigns without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent against the relevant Qualified
Borrower or its respective successors or assigns or any other party or against
any security for the payment and performance of the Guaranteed Obligations and
without the necessity of any notice of non-payment or non-observance or of any
notice of acceptance of this Guaranty or of any notice or demand to which
Guarantor might otherwise be entitled (including, without limitation, diligence,
presentment, notice of maturity, extension of time, change in nature or form of
the Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in such Qualified
Borrower’s financial condition and any other fact which might materially
increase the risk to Guarantor), all of which Guarantor hereby expressly waives;
and Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of the Guarantor hereunder shall in no way be terminated, affected,
diminished, modified or impaired by reason of the assertion of or the failure to
assert by the Administrative Agent against such Qualified Borrower or its
respective successors or assigns, any of the rights or remedies reserved to the
Administrative Agent pursuant to the provisions of the Loan Documents. Guarantor
hereby agrees that any notice or directive given at any time to the
Administrative Agent which is inconsistent with the waiver in the immediately
preceding sentence shall be void and may be ignored by the Administrative Agent,
and, in addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the
Administrative Agent has specifically agreed otherwise in a writing, signed by a
duly authorized officer. Guarantor specifically acknowledges and agrees that the
foregoing waivers are of the essence of this transaction and that, but for this
Guaranty and such waivers, the Banks would not make Loans and the Fronting Bank
would not issue Letters of Credit on behalf of any Qualified Borrower.
     3. Guarantor hereby waives, and covenants and agrees that it will not at
any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding in law,
equity or otherwise, or to any demand or claim that may be instituted or made by
the Administrative Agent other than the defense of the actual timely payment and
performance by the relevant Qualified Borrower of the Guaranteed Obligations
hereunder; provided, however, that the foregoing shall not be deemed a waiver of
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses of
any kind against the Administrative Agent, the Banks or the Fronting Bank.

2



--------------------------------------------------------------------------------



 



     4. The provisions of this Guaranty are for the benefit of the
Administrative Agent on behalf of the Banks and their successors and permitted
assigns, and nothing herein contained shall impair as between any Qualified
Borrower and the Administrative Agent the obligations of such Qualified Borrower
under the Loan Documents.
     5. This Guaranty shall be a continuing, unconditional and absolute guaranty
and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
Guarantor:
          (a) any assignment, amendment, modification or waiver of or change in
any of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
          (b) any extension of time that may be granted by the Administrative
Agent to any Qualified Borrower, any guarantor, or their respective successors
or assigns, heirs, executors, administrators or personal representatives; or
          (c) any action which the Administrative Agent may take or fail to take
under or in respect of any of the Loan Documents or by reason of any waiver of,
or failure to enforce any of the rights, remedies, powers or privileges
available to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or
          (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of any Qualified Borrower to the Administrative Agent and/or
the Banks; or
          (e) any release of any person or entity who may be liable in any
manner for the payment and collection of any amounts owed by any Qualified
Borrower to the Administrative Agent and/or the Banks; or
          (f) the application of any sums by whomsoever paid or however realized
to any amounts owing by any Qualified Borrower to the Administrative Agent
and/or the Banks under the Loan Documents in such manner as the Administrative
Agent shall determine in its sole discretion; or
          (g) any Qualified Borrower’s or the Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of any Qualified
Borrower’s or Guarantor’s assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment,
or the commencement of other similar proceedings affecting any Qualified
Borrower or Guarantor or any of the assets of any of them, including, without
limitation, (i) the release or discharge of any Qualified Borrower or Guarantor
from the payment and performance of their respective obligations under any of
the Loan Documents by operation of law, or (ii) the impairment, limitation or
modification of the liability of any Qualified Borrower or Guarantor in
bankruptcy,

3



--------------------------------------------------------------------------------



 



or of any remedy for the enforcement of the Guaranteed Obligations under any of
the Loan Documents, or Guarantor’s liability under this Guaranty, resulting from
the operation of any present or future provisions of the Bankruptcy Code or
other present or future federal, state or applicable statute or law or from the
decision in any court; or
          (h) any improper disposition by any Qualified Borrower of the proceeds
of the Loans, it being acknowledged by Guarantor that the Administrative Agent
shall be entitled to honor any request made by any Qualified Borrower for a
disbursement of such proceeds and that the Administrative Agent shall have no
obligation to see the proper disposition by such Qualified Borrower of such
proceeds.
          (i) Guarantor hereby agrees that if at any time all or any part of any
payment at any time received by the Administrative Agent from any Qualified
Borrower under any of the Notes or other Loan Documents or Guarantor under or
with respect to this Guaranty is or must be rescinded or returned by the
Administrative Agent for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of any Qualified Borrower or
Guarantor), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by the Administrative Agent, and
Guarantor’s obligations hereunder shall continue to be effective or reinstated,
as the case may be, as to such payment, as though such previous payment to the
Administrative Agent had never been made.
          (j) Until this Guaranty is terminated pursuant to the terms hereof,
the Guarantor (i) shall have no right of subrogation against any Qualified
Borrower or any entity comprising same by reason of any payments or acts of
performance by Guarantor in compliance with the obligations of Guarantor
hereunder; (ii) hereby waives any right to enforce any remedy which Guarantor
now or hereafter shall have against any Qualified Borrower or any entity
comprising same by reason of any one or more payment or acts of performance in
compliance with the obligations of Guarantor hereunder; and (iii) from and after
an Event of Default (as defined in the Credit Agreement) subordinates any
liability or indebtedness of any Qualified Borrower or any entity comprising
same now or hereafter held by Guarantor to the obligations of each Qualified
Borrower under the Loan Documents.
     6. Guarantor hereby represents, warrants and covenants on its own behalf to
the Administrative Agent with the knowledge that the Administrative Agent is
relying upon the same, as follows:
          (a) Guarantor will be familiar with the financial condition of each
Qualified Borrower;
          (b) Guarantor has determined that it is in its best interest to enter
into this Guaranty;
          (c) this Guaranty is necessary and convenient to the conduct,
promotion and attainment of Guarantor’s business, and is in furtherance of
Guarantor’s business purposes;

4



--------------------------------------------------------------------------------



 



          (d) the benefits to be derived by Guarantor from each Qualified
Borrower’s access to funds made possible by the Loan Documents are at least
equal to the obligations of Guarantor undertaken pursuant to this Guaranty;
          (e) the Guarantor is solvent and has full partnership power and legal
right to enter into this Guaranty and to perform its obligations under the terms
hereof and (i) Guarantor is organized and validly existing under the laws of its
state of formation, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty on behalf of Guarantor has all the requisite
power and authority to execute and deliver this Guaranty; and
          (f) this Guaranty has been duly executed by Guarantor and constitutes
the legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity whether such enforceability is considered in a
proceeding in equity or at law.
     The foregoing representations and warranties shall be deemed to be made as
of the date hereof and as the date of the making any Loan or the issuance of any
Letter of Credit to or for the account on any Qualified Borrower.
     7. Each of Guarantor and the Administrative Agent acknowledges and agrees
that this Guaranty is a guaranty of payment and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from each Qualified Borrower under the provisions of any
Loan Document.
     8. Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent may assign any or all of its
rights under this Guaranty.
     9. Guarantor agrees, upon the written request of the Administrative Agent,
to execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
     10. The representations and warranties of the Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
     11. This Guaranty together with the Credit Agreement, each Note now or
hereafter executed and delivered by any Qualified Borrower, and the other Loan
Documents contain the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements relating to such
subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent.

5



--------------------------------------------------------------------------------



 



     12. If all or any portion of any provision contained in this Guaranty shall
be determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.
     13. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
     14. All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, telex, facsimile transmission followed
by telephonic confirmation or similar writing) and shall be addressed to such
party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

     
If to a Qualified Borrower:
  At the address identified therefor by Borrower at the time such Qualified
Borrower delivers its Note or, if no such address is so identified, at the
address of Borrower set forth in the Credit Agreement for notices.
 
   
If to Guarantor:
  At the address set forth in the Credit Agreement for notices.
 
    With Copies of Notices to the Qualified Borrower or Guarantor to:
 
   
 
  DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: James M. Phipps, Esq.
 
   
If to the Administrative Agent:
  JPMorgan Chase Bank, N.A.
707 Travis Street, 6th Floor North
Houston, Texas 77002
Attention: Susan M. Tate
 
   
and to:
  JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services
 
   
With Copies to:
  Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Martha Feltenstein, Esq.

     Each such notice, request or other communication shall be effective (i) if
given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii)

6



--------------------------------------------------------------------------------



 



if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery, or (iv) if given by any other means, when delivered at the address
specified in this Section.
     15. This Guaranty shall be binding upon Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and its
successors and assigns.
     16. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse Guarantor from its obligations hereunder. Any waiver of any
such right or remedy to be enforceable against the Administrative Agent must be
expressly set forth in a writing signed by the Administrative Agent.
     17. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
          (b) Any legal action or proceeding with respect to this Guaranty and
any action for enforcement of any judgment in respect thereof may be brought in
the courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
Guarantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at the address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.
          (c) EACH OF THE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON
OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE
WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO
ACCEPT THIS GUARANTY AND THAT THE LOANS MADE BY THE BANKS ARE MADE IN RELIANCE
UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS
BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE
AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.
          (d) Guarantor hereby further covenants and agrees with the
Administrative Agent that Guarantor may be joined in any action against the
Qualified Borrower

7



--------------------------------------------------------------------------------



 



in connection with the Loan Documents and that recovery may be had against
Guarantor in such action or in any independent action against Guarantor (with
respect to the Guaranteed Obligations), without the Administrative Agent first
pursuing or exhausting any remedy or claim against the Qualified Borrower or its
successors or assigns. Guarantor also agrees that, in an action brought with
respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against any Qualified Borrower or its successors or
assigns, as if Guarantor were a party to such action, even though Guarantor was
not joined as a party in such action.
          (e) Guarantor hereby agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent in connection with the enforcement of its rights under
this Guaranty, whether or not suit is initiated.
     18. Subject to the terms of Section 5(i) hereof, this Guaranty shall
terminate and be of no further force or effect upon the full performance and
payment of the Guaranteed Obligations hereunder. Upon termination of this
Guaranty in accordance with the terms of this Guaranty, the Administrative Agent
promptly shall deliver to Guarantor such documents as Guarantor or Guarantor’s
counsel reasonably may request in order to evidence such termination.
     19. All of the Administrative Agent’s rights and remedies under each of the
Loan Documents or under this Guaranty are intended to be distinct, separate and
cumulative and no such right or remedy therein or herein mentioned is intended
to be in exclusion of or a waiver of any other right or remedy available to the
Administrative Agent.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has cause this Guaranty to be duly
executed and delivered as of the date first set forth above.

                  GUARANTOR:
 
                AMB PROPERTY, L.P.,     a Delaware limited partnership
 
           
 
  By:   AMB Property Corporation, a Maryland    
 
      corporation and its sole general partner    
 
           
 
  By:   /s/ Thomas Olinger    
 
     
 
Name: Thomas Olinger    
 
      Title: Chief Financial Officer    

ACCEPTED:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

         
By:
  /s/ Brenden M. Poc    
 
 
 
Name: Brenden M. Poc    
 
  Title: Vice President  
 
        J.P. MORGAN EUROPE LIMITED, as Administrative Agent
 
       
By:
  /s/ Belinda Lucas    
 
 
 
Name: Belinda Lucas    
 
  Title: Associate    

9



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT
(IMAGE) [f57313f5731302.gif]

     
State of California

County of San Francisco
  }

                     
On
  November 9, 2010   before me,   Christopher G. Visgilio, Notary Public ,      
 
                   
 
  Date       Here Insert Name and Title of the Officer        

     
personally appeared
  Thomas S. Olinger
 
   
 
  Name(s) of Signer(s)

     
 
 
,    





(SEAL) [f57313f5731301.gif]
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.





 

Place Notary Seal Above

     
Signature
  /s/ Christopher G. Visgilio
 
   
 
  Signature of Notary Public



         
 
  OPTIONAL    
 
       

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document
Title or Type of Document: Qualified Borrower Guaranty

             
Document Date:
  Nov. 10, 2010   Number of Pages:    
 
           

     
Signer(s) Other Than Named Above:
   
 
   

(IMAGE) [f57313f5731303.gif]
© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Reorder: Call
Toll-Free 1-800-876-6827

